Digitally signed by
                                                                      Reporter of
                                                                      Decisions
                                                                      Reason: I attest to
                       Illinois Official Reports                      the accuracy and
                                                                      integrity of this
                                                                      document
                              Appellate Court                         Date: 2018.10.22
                                                                      16:27:30 -05'00'




                   Mehalko v. Doe, 2018 IL App (2d) 170788



Appellate Court   KATHY MEHALKO, Plaintiff-Appellant, v. JANE DOE, KATHY
Caption           MILLER WHITNEY, a/k/a Opposing Voices of Kathy Mehalko
                  Puppymill Agenda, and MATTHEW CALEB WILLIAMS, a/k/a
                  Caleb Matthew Williams, a/k/a Caleb-Matthew Williams, a/k/a Pet
                  Owners Beware, Defendants (Jane Doe, Defendant-Appellee).



District & No.    Second District
                  Docket No. 2-17-0788



Filed             July 10, 2018



Decision Under    Appeal from the Circuit Court of Winnebago County, No. 16-L-214;
Review            the Hon. Eugene G. Doherty, Judge, presiding.



Judgment          Affirmed.
                  Cause remanded.


Counsel on        Jeffrey P. Orduno, of Rockford, for appellant.
Appeal
                  Joel M. Huotari, of WilliamsMcCarthy, LLP, of Rockford, for
                  appellee.



Panel             JUSTICE SPENCE delivered the judgment of the court, with opinion.
                  Presiding Justice Hudson and Justice Schostok concurred in the
                  judgment and opinion.
                                               OPINION

¶1         Plaintiff, Kathy Mehalko, appeals from the trial court’s order imposing postjudgment
       sanctions on her under Illinois Supreme Court Rule 219 (eff. July 1, 2002). Mehalko argues
       that Rule 219 sanctions were improper because (1) the trial court lacked jurisdiction to impose
       such sanctions as the case was already closed, (2) the sanctions’ purpose was not to further
       discovery as required by the rule, and (3) no “abuse of discovery procedures” occurred. She
       further argues that the hearings did not include the procedural safeguards necessary for
       contempt proceedings.
¶2         We conclude that the trial court had jurisdiction to sanction Mehalko under both Rule 219
       and its inherent authority to enforce its orders through contempt proceedings. However,
       although the trial court found Mehalko in indirect civil contempt, it failed to specify what
       Mehalko must do to purge herself of the contempt. We therefore remand the cause.

¶3                                         I. BACKGROUND
¶4         Mehalko is an animal rights activist. On July 29, 2016, she filed a three-count complaint
       against various defendants alleging defamation, violation of the Right of Publicity Act (765
       ILCS 1075/1 et seq. (West 2016)), and intentional infliction of emotional distress. The claims
       arose from photographs and comments about her that were posted on the Facebook pages
       “Opposing Voices of Kathy Mehalko Puppymill Agenda” (Opposing Voices) and “Pet Owners
       Beware.” Mehalko did not know who was responsible for creating the Facebook pages or
       posting the comments, so she nominally filed the case against various Jane and John Does.
¶5         In a related action, Mehalko obtained an order requiring Facebook to disclose to Mehalko’s
       attorney the individual(s) behind Opposing Voices. Jane Doe was named to counsel and then
       served in the instant case.
¶6         Mehalko was granted leave to file an amended complaint on September 1, 2016. On
       September 21, 2016, Doe filed a motion to dismiss the complaint.
¶7         Mehalko thereafter sought to depose Doe. On November 8, 2016, the trial court granted
       Mehalko leave to conduct a limited deposition of Doe. Its order stated that Mehalko’s attorney
       could reveal Doe’s identity to Mehalko, who could attend the deposition. It further stated that
       Mehalko was “ordered not to disclose Doe’s identity to anyone and may be subject to contempt
       of court if she [did].” (Emphasis in original.)
¶8         On January 19, 2017, the trial court allowed Mehalko leave to file a second amended
       complaint.
¶9         On February 22, 2017, the trial court granted Doe’s motion to dismiss, and it dismissed all
       claims as to all parties with prejudice under section 2-619.1 of the Code of Civil Procedure
       (735 ILCS 5/2-619.1 (West 2016)). Shortly afterward, on March 2, 2017, Mehalko filed a
       motion to lift the November 8, 2016, protective order prohibiting her from disclosing Doe’s
       identity. The trial court denied Mehalko’s motion on March 23, 2017.
¶ 10       More than 30 days later, on May 4, 2017, Doe filed a petition for a rule to show cause and
       for reconsideration. She alleged that she had proceeded under a pseudonym in the case because
       Mehalko’s Internet followers, who did not know Doe’s identity, had made veiled threats
       against her. Doe alleged that Mehalko had violated the protective order by revealing Doe’s
       identity to them, resulting in escalating “online taunts and menacing behavior.” Doe alleged

                                                  -2-
       that Mehalko’s conduct constituted contempt of court. Doe asked the court to order Mehalko to
       remove all Facebook posts referring to her and pay her attorney fees.
¶ 11        On June 20, 2017, the trial court granted Doe’s petition for a rule to show cause. An
       evidentiary hearing took place on August 10, 2017. On August 14, 2017, Doe amended her
       petition “[p]ursuant to the direction of the” trial court to state that it was brought pursuant to
       Illinois Supreme Court Rule 219(c) and (d) (eff. July 1, 2002).
¶ 12        The trial court issued a written order on August 30, 2017, making the following findings.
       Mehalko did not know the person behind the Opposing Voices Facebook page before the entry
       of the November 8, 2016, protective order. That order allowed Mehalko to attend Doe’s
       deposition and learn her identity, but it prohibited Mehalko from disclosing Doe’s identity to
       anyone. Mehalko was present in court when the protective order was entered and knew its
       terms. Mehalko attended Doe’s deposition on November 15, 2016, and learned her identity. On
       July 25, 2016, Mehalko and her Facebook friends had expressed that they were looking
       forward to the exposure of Doe’s identity, which they thought could result in a class action
       lawsuit against her. Mehalko was present in court with her counsel on March 23, 2017, when
       she unsuccessfully moved to lift the protective order. On April 24, 2017, Mehalko alluded to
       Doe’s identity on Mehalko’s own Facebook page by describing the person behind Opposing
       Voice as a female resident of Belvidere who bred a certain type of dog. Within hours of that
       post, Mehalko used the alias “Justin Guy” to post comments on her Facebook page revealing
       Doe’s first name, the name of her kennel, and her city of residence. Mehalko’s disclosures
       directly led to online harassment, taunting, insults, and threats against Doe from third parties
       posting on Mehalko’s Facebook page. On or about May 29, 2017, Mehalko created a new
       Facebook page that showed a photo of Doe’s recently deceased mother-in-law, which Mehalko
       copied from her obituary. The page disclosed the name of Doe’s kennel and associated Doe
       with bestiality.
¶ 13        The trial court quoted Rule 219(c) and (d) and stated that Mehalko knowingly and
       intentionally revealed Doe’s identity to others in direct violation of the trial court’s November
       8, 2016, protective order. The trial court awarded Doe attorney fees and costs from the date the
       case was closed to the date of its current order, totaling $7329.02.1 It stated that Mehalko was
       free to speak out about the issues addressed on the Opposing Voices Facebook page, but it
       enjoined Mehalko from referring to or identifying Doe in any manner.
¶ 14        This appeal followed.

¶ 15                                          II. ANALYSIS
¶ 16        Mehalko’s arguments on appeal involve the interpretation and application of an Illinois
       Supreme Court rule, which is a question of law that we review de novo. See People v. Cole,
       2017 IL 120997, ¶ 20. Questions relating to a trial court’s jurisdiction are similarly reviewed
       de novo. J&J Ventures Gaming, LLC v. Wild, Inc., 2016 IL 119870, ¶ 25. We construe Illinois
       Supreme Court rules according to the same principles that govern the interpretation of statutes.
       Ferris, Thompson & Zweig, Ltd. v. Esposito, 2017 IL 121297, ¶ 22. Our primary goal is to
       ascertain and give effect to the drafters’ intent, which is best indicated by the language used,
       when given its plain and ordinary meaning. Id. We will interpret the rule such that no part of it
       is rendered meaningless or superfluous, and we will not depart from the rule’s plain language
          1
           This total was listed in a separate order entered the same day.

                                                      -3-
       by reading into it exceptions, limitations, or conditions that conflict with the drafters’
       expressed intent. Id.
¶ 17       Rule 219 provides, in relevant part:
                    “(c) Failure to Comply with Order or Rules. If a party, or any person at the instance
               of or in collusion with a party, unreasonably fails to comply with any provision of part
               E of article II of the rules of this court (Discovery, Requests for Admission, and Pretrial
               Procedure) or fails to comply with any order entered under these rules, the court, on
               motion, may enter, in addition to remedies elsewhere specifically provided, such orders
               as are just, including, among others, the following:
                                                       ***
                    In lieu of or in addition to the foregoing, the court, upon motion or upon its own
               initiative, may impose upon the offending party or his or her attorney, or both, an
               appropriate sanction, which may include an order to pay to the other party or parties the
               amount of reasonable expenses incurred as a result of the misconduct, including a
               reasonable attorney fee, and when the misconduct is wilful, a monetary penalty. When
               appropriate, the court may, by contempt proceedings, compel obedience by any party
               or person to any subpoena issued or order entered under these rules. Notwithstanding
               the entry of a judgment or an order of dismissal, whether voluntary or involuntary, the
               trial court shall retain jurisdiction to enforce, on its own motion or on the motion of any
               party, any order imposing monetary sanctions, including such orders as may be entered
               on motions which were pending hereunder prior to the filing of a notice or motion
               seeking a judgment or order of dismissal.
                    Where a sanction is imposed under this paragraph (c), the judge shall set forth with
               specificity the reasons and basis of any sanction so imposed either in the judgment
               order itself or in a separate written order.
                    (d) Abuse of Discovery Procedures. The court may order that information obtained
               through abuse of discovery procedures be suppressed. If a party wilfully obtains or
               attempts to obtain information by an improper discovery method, wilfully obtains or
               attempts to obtain information to which that party is not entitled, or otherwise abuses
               these discovery rules, the court may enter any order provided for in paragraph (c) of
               this rule.” (Emphases added.) Ill. S. Ct. R. 219(c), (d) (eff. July 1, 2002).
¶ 18       Mehalko’s brief consists of less than three full pages of argument, so our summary of her
       arguments is likewise brief. Mehalko first contends that the trial court lacked jurisdiction to
       consider Doe’s petition and enter Rule 219 sanctions because the case was closed before Doe
       even filed the petition. Mehalko cites Maggi v. RAS Development, Inc., 2011 IL App (1st)
       091955. In that case, the plaintiff learned, after a jury verdict in his favor, that the defendant
       had understated the amount of its available insurance coverage in discovery. Id. ¶ 75. The
       plaintiff sought leave to take depositions to confirm the exact amount of coverage and pursue
       possible sanctions. Id. The trial court initially granted the request on the basis that it had
       “ ‘ancillary’ ” or “ ‘auxiliary’ ” jurisdiction over discovery sanctions under Rule 219(c), but it
       later ruled that it lacked jurisdiction. Id. ¶ 76. On appeal, the appellate court stated that Rule
       219(c) extends a trial court’s jurisdiction to address sanctions after a final judgment is entered
       only if the motion for sanctions was pending before the filing of a notice or motion seeking a
       judgment or order of dismissal. Id. ¶ 78. It stated that “the trial court would only retain residual
       jurisdiction if plaintiff had filed a motion for sanctions prior to the entry of judgment” and that,

                                                    -4-
       because the plaintiff had not done so, the trial court properly found that it did not have residual
       jurisdiction to address the matter under Rule 219(c). Id.
¶ 19       Mehalko further argues that Rule 219 is inapplicable because an order entered pursuant to
       the rule must provide for discovery and a trial on the merits (see Gallo v. Henke, 107 Ill. App.
3d 21, 27 (1982)), which is impossible for a postjudgment order.
¶ 20       Mehalko additionally contends that Rule 219(d) is inapplicable, as it relates to abuses of
       discovery procedures. Mehalko argues that the dispute at issue is whether she violated the trial
       court’s order that she not disclose Doe’s real identity, which is a contempt issue. Mehalko
       asserts that, because Doe’s counsel followed the trial court’s misguided lead and chose the
       route of Rule 219 proceedings, it would be “beyond unjust” to now subject her to
       time-consuming and costly contempt proceedings. She argues that we also should not allow
       testimony taken in Rule 219 proceedings to be considered in contempt proceedings, as
       contempt proceedings have their own procedural safeguards that the trial court and Doe
       expressly rejected.
¶ 21       Doe, for her part, cites Yow v. Jack Cooper Transport Co., 2015 IL App (5th) 140006, ¶ 26,
       for the proposition that a trial court has the inherent, common law authority to enforce its
       orders and impose sanctions for the failure to comply with its orders. She cites the same case in
       arguing that Rule 219 also vested the trial court with authority to enforce its protective order
       and sanction Mehalko for her unreasonable failure to comply. In Yow, the defendant
       concealed, until after the limitations period had run, the fact that its wholly owned subsidiary
       was potentially involved in the injury at issue. Id. ¶ 29. The plaintiffs learned of the
       concealment long after the case had been removed to federal court. Id. ¶¶ 8, 13. At issue was
       whether the trial court retained jurisdiction to impose sanctions. Id. ¶ 21. The appellate court
       stated that a trial court has the inherent authority to enforce its orders and that Rule 219
       additionally vested the trial court with jurisdiction. Id. ¶ 23. That is, the appellate court agreed
       with the plaintiffs’ argument that the trial court “retained residual jurisdiction to impose a
       sanction against [the] defendant pursuant to both Rule 219 and a court’s inherent authority to
       enter a sanction.” Id. ¶ 21. The appellate court stated that, although a state court could not take
       action on the merits of a case that had been removed to federal court, the state court could still
       sanction a party for preremoval conduct. Id. ¶ 25.
¶ 22       Doe argues that the instant case is like Yow in that both involve situations where the
       underlying case was no longer pending. Doe maintains that we should follow Yow instead of
       Maggi because Yow is a newer case that accurately applied Rule 219’s plain meaning. She also
       argues that Yow shows that sanctionable violations can occur after a case is no longer
       pending—in addition to during the pendency of the litigation, as in Gallo.
¶ 23       We begin by addressing Mehalko’s argument that Rule 219 sanctions were inappropriate
       here because such sanctions must ensure discovery and a trial on the merits. Our supreme court
       has stated that a “just order of sanctions under Rule 219(c) is one which, to the degree possible,
       insures both discovery and a trial on the merits.” (Emphasis added.) Shimanovsky v. General
       Motors Corp., 181 Ill. 2d 112, 123 (1998). Shimanovsky recognized that, as a last resort, a
       dismissal with prejudice or a sanction resulting in a default judgment is sometimes appropriate
       under Rule 219(c). Id. Therefore, we reject Mehalko’s argument that Rule 219(c) sanctions
       must always be crafted to ensure a trial on the merits.
¶ 24       We also reject Mehalko’s reliance on Maggi. There, the trial court imposed postjudgment
       sanctions for prejudgment misconduct that had recently been discovered, whereas here the

                                                    -5-
       issue is essentially the trial court’s postjudgment authority to enforce a prejudgment order.2
       Rule 219(c) explicitly provides that the trial court “may, by contempt proceedings, compel
       obedience by any party or person to any subpoena issued or order entered under these rules.”
       Ill. S. Ct. R. 219(c) (eff. July 1, 2002). The order that Mehalko was found to have violated was
       a discovery order regarding Doe’s deposition, which was “an order entered under these rules,”
       so the trial court properly invoked its authority under Rule 219(c). We are not sure why the trial
       court also referenced Rule 219(d), as we agree with Mehalko that Rule 219(d) pertains to an
       abuse of discovery procedures and rules, not a violation of a discovery order. However, that
       reference to Rule 219(d) did not prejudice Mehalko in any way, so it provides no basis for
       reversal. This is especially true considering that subsection (d) provides that “the court may
       enter any order provided for in paragraph (c) of this rule.” Ill. S. Ct. R. 219(d) (eff. July 1,
       2002).
¶ 25        We have yet to fully resolve the question of jurisdiction. Generally, absent a timely filed
       postjudgment motion, the trial court loses jurisdiction 30 days after it enters the final judgment.
       In re Marriage of Heinrich, 2014 IL App (2d) 121333, ¶ 35. We recognize that Doe filed her
       petition for a rule to show cause after 30 days had passed. We further recognize that Rule
       219(c) does not explicitly state that a trial court has continuing jurisdiction to enforce its orders
       through contempt proceedings. However, our supreme court has stated that a “court is vested
       with the inherent power to enforce its orders and to preserve the dignity of the court by the use
       of contempt proceedings.” Cole, 2017 IL 120997, ¶ 18. A court’s contempt power does not
       depend on constitutional or legislative grant, and it may not be restricted by legislative
       enactment. In re L.W., 2016 IL App (3d) 160092, ¶ 25. A court’s inherent authority to enforce
       its orders gives it jurisdiction to enter a rule to show cause. Anderson Dundee 53, L.L.C. v.
       Terzakis, 363 Ill. App. 3d 145, 156 (2005). Therefore, here the trial court’s contempt powers
       provided it with jurisdiction to hear Doe’s petition and impose sanctions for Mehalko’s
       violations of the discovery order.
¶ 26        Mehalko acknowledges that the trial court had the authority to enforce its orders through
       contempt proceedings, but she argues that the Rule 219 proceedings did not provide the
       procedural safeguards of contempt proceedings. However, Rule 219 allows a trial court to
       enforce its discovery orders through contempt proceedings, which is simply an explicit
       incorporation of a trial court’s inherent authority to enforce all of its orders by way of
       contempt. See In re Marriage of Bonneau, 294 Ill. App. 3d 720, 723 (1998) (equating a trial
       court’s contempt power under Rule 219(c) with its inherent power to enforce its orders through
       contempt); see also Yow, 2015 IL App (5th) 140006, ¶ 29 (the trial court retained jurisdiction
       pursuant to both Rule 219(c) and its inherent authority to sanction a defendant). Thus, under
       the facts of this case, the proceedings would have been identical whether the trial court invoked
       Rule 219 or its inherent authority, or both.
¶ 27        The remaining question is whether the trial court followed the proper procedure for
       contempt proceedings. The proper procedure depends on the type of contempt at issue. In re
       Marriage of Weddigen, 2015 IL App (4th) 150044, ¶ 19. Contempt may be classified as either
       criminal or civil and either direct or indirect. In re Estate of Lee, 2017 IL App (3d) 150651,
       ¶ 39. Whether contempt is direct or indirect depends on where the contemptuous conduct

           2
            Yow is distinguishable for this same reason, though we later cite some of its general language.


                                                      -6-
       occurred; if it occurred in the court’s presence, the contempt is direct, and if it occurred outside
       the court’s presence, it is indirect. Id. Mehalko’s conduct occurred outside the court’s
       presence, so it is indirect contempt.
¶ 28        To determine whether contempt is civil or criminal, we consider the purpose for which the
       sanction was imposed. In re Marriage of O’Malley, 2016 IL App (1st) 151118, ¶ 26. Contempt
       is civil if the sanction’s main purpose is to coerce future conduct, and the person held in civil
       contempt must have the ability to purge the contempt by complying with the court order. Id.
       That is, the civil contemnor must be provided with the proverbial keys to his cell. In re
       Marriage of Knoll, 2016 IL App (1st) 152494, ¶ 56. Therefore, contempt based on past actions
       that cannot be undone cannot be civil contempt. In re Marriage of O’Malley, 2016 IL App
       (1st) 151118, ¶ 26. Contempt is criminal if the sanction is intended to punish past actions that
       cannot be undone, as opposed to coercing the party to comply with court orders. Id. ¶ 27.
¶ 29        Doe argues that she sought enforcement of the protective order to cease online harassment,
       rather than as punishment. We note that, in her reply in support of her petition for a rule to
       show cause, Doe argued that the rule to show cause was just the first step to determining how
       Mehalko’s contemptuous behavior was best addressed, and “[w]hether the Court wants to hold
       her in civil contempt, and offer her a chance to purge herself by deleting the offensive
       comments and Facebook pages, or whether the Court wants to throw her in jail after having
       provided her with the Constitutional due process such a course of action would require, that is
       up to the Court.” Mehalko argues that criminal contempt was at issue because the behavior had
       ceased and the Facebook posts had been deleted before the evidentiary hearing took place.
       However, in her reply, Doe disputed this point and alleged that Mehalko had in fact created a
       new Facebook page, ostensibly administered by Doe’s deceased mother-in-law, that revealed
       Doe’s identity as the person behind the Opposing Voices page. Additionally, at oral argument,
       Doe represented that the new Facebook page was still up at the time of the evidentiary hearing,
       whereas Mehalko stated that the trial court found that it had been removed. Mehalko failed to
       include a transcript of that hearing in the record, so we must resolve any doubts arising from
       the lack of a complete record against her. See Foutch v. O’Bryant, 99 Ill. 2d 389, 391-92
       (1984) (the appellant has the burden to provide a sufficiently complete record of trial
       proceedings to support his or her claims of error, and the reviewing court will resolve any
       doubts that arise from the incompleteness of the record against the appellant).
¶ 30        In its written order, the trial court agreed with Doe that Mehalko was behind the new
       Facebook page showing Doe’s mother-in-law and revealing Doe’s identity, ruling that
       Mehalko created the page on or about May 29, 2017. That date was weeks after Doe filed her
       petition for a rule to show cause, belying Mehalko’s argument that any alleged violations were
       purely historical and that she required no coercion to comply with the protective order. Further,
       as stated, because we lack a transcript of the evidentiary hearing, we cannot presume that the
       trial court found that the new Facebook page had been removed by the time of the hearing. The
       trial court ultimately sanctioned Mehalko by ordering her to pay attorney fees and enjoining
       her from referring to or identifying Doe. “It is appropriate in both civil and criminal contempt
       cases to require the contumacious party to bear the reasonable costs and attorney fees of a
       contempt proceeding ***.” Harper v. Missouri Pacific R.R. Co., 282 Ill. App. 3d 19, 30
       (1996). Therefore, the imposition of attorney fees does not alone render the contempt action
       criminal. As the trial court did not impose any additional punishment, but rather sought to
       enforce its protective order, we conclude that the proceedings were civil. This corresponds to

                                                    -7-
       the trial court’s invocation of Rule 219(c), which references compelling a party’s obedience to
       a discovery order.
¶ 31        In indirect civil contempt proceedings, a respondent is entitled to minimal due process,
       which consists of notice and an opportunity to be heard. In re Marriage of Weddigen, 2015 IL
       App (4th) 150044, ¶ 34. The proceedings at issue explicitly began as contempt proceedings,
       with Doe filing a petition for a rule to show cause. The trial court granted that petition and held
       an evidentiary hearing. Therefore, Mehalko received the minimal due process required for
       indirect civil contempt proceedings. Still, as discussed, a person held in civil contempt must be
       able to purge himself of the contempt. In re Estate of Lee, 2017 IL App (3d) 150651, ¶ 40. The
       trial court’s order here failed to include such a purge provision. Accordingly, we must remand
       the cause so that the trial court may hold a limited hearing on the issue and include a purge
       provision in its order. Cf. McGary v. Illinois Farmers Insurance, 2016 IL App (1st) 143190,
       ¶ 43 (remanding cause for trial court to, among other things, include a purge provision in its
       indirect civil contempt order imposed under Rule 219(c)).

¶ 32                                        III. CONCLUSION
¶ 33       For the reasons stated, we remand this cause to allow the Winnebago County circuit court
       to include a purge provision in its order. The order is otherwise affirmed.

¶ 34      Affirmed.
¶ 35      Cause remanded.




                                                    -8-